DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2022 has been entered.
Withdrawn Rejections
The 35 U.S.C. § 112(a) and § 112(b) rejection of claims 6 and 12.
The 35 U.S.C. § 103 rejection of claims 1, 2, 4, 5, 7 and 8.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B) and MPEP § 821.04(a). The restriction requirement between groups I-III, as set forth in the Office action mailed on 10/07/2020, has been reconsidered in view of the allowability of claims to the elected invention. Claims 9-11, directed to a method for in-process monitoring (claims 9 and 10) and a cell cultivation apparatus (claim 11) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 02/02/2022 on William Warren.
The application has been amended as follows: 
Cancel claim 7.
1. (Currently Amended) A microfluidic device for in-process monitoring of cell culture conditions including  one or more of: cell density; cell viability; secreted proteins; protein analysis; epitope markers; concentrations of metabolites or nutrients and antigenic determinations; the device comprising:
a cell inlet path;
plural fluid reservoirs in fluid communication with and branched from the cell inlet path;
a cell analysis area in fluid communication with said cell inlet path and plural fluid reservoirs; and
a waste storage volume in fluid communication with the cell analysis area,
wherein the device is operable to cause a primary fluid flow along the cell inlet path to the cell analysis area, and to selectively cause secondary fluid flow(s) into the cell inlet path from one 
wherein the device is further operable to cause a fluid flow of the primary and combined secondary flows from the cell analysis area into the waste storage volume, and
wherein the cell analysis area includes multiple cell culture analysers for determining multiple said cell culture conditions, and
wherein the cell inlet path includes a means for separating cell clumps into single cells or smaller clumps of cells, by means of one or more of a tapering inlet passage or a passage arranged for turbulent flow of cell clumps entrained in the flow.
9. (Withdrawn — Currently Amended) A method for in-process monitoring of cell culture conditions including  one or more of: cell density; cell viability; secreted proteins; protein analysis; epitope markers; concentrations of metabolites or nutrients and antigenic determinations, the method comprising the steps, in any suitable order, of :
providing a microfluidic device having: a cell inlet path; plural fluid reservoirs in fluid communication with and branched from the cell input path, a cell analysis area in fluid communication with the cell inlet path and plural fluid reservoirs, and a waste storage volume in fluid communication with the cell analysis area, the cell analysis area including multiple cell culture analysers for determining multiple said cell culture conditions, wherein the cell analysis area includes multiple cell culture analysers for determining multiple said cell culture conditions, and wherein the cell inlet path includes a means for separating cell clumps into single cells or smaller clumps of cells, by means of one or more of a tapering inlet passage or a passage arranged for turbulent flow of cell clumps entrained in the flow; 

and further operating the device to cause a fluid flow of the primary and any combined secondary flows from the cell analysis area into the waste storage volume.
10. (Previously Withdrawn—Currently Amended) The method of claim 9 further comprising the steps of:
analysing the fluid at the analysis area by one or more of microscopy,  fluorescence microscopy, coloured and/or monochromatic light based microscopy, digital holography, differential interference microscopy, confocal microscopy or spectrophotometry  impedance based, Raman, Near IR, Medium IR, Far IR spectroscopy; and electrical impedance.
11. (Previously Withdrawn—Currently Amended) Cell cultivation apparatus comprising a cell culture vessel  supported on a rockable table, the vessel having within it, or attached thereto a microfluidic device according to claim 1, in cell culture fluid communication with the vessel, and an umbilical connecting the device to an associated controller and hardware.
Allowable Subject Matter
Claims 1-2, 4-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, the prior art does not disclose, in the claimed environment, a microfluidic device for in-process monitoring of cell culture conditions comprising a cell inlet path; plural fluid reservoirs in fluid communication with and branched from the cell inlet path; and wherein the cell .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/LYDIA EDWARDS/Examiner, Art Unit 1796